Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 1 of 10


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

                                             CASE NO:

  RINA RODRIGUEZ,

        Plaintiff,
  v.

  THE HOME DEPOT U.S.A., INC.,
  d.b.a. THE HOME DEPOT,

        Defendant.
  ____________________________________/

             THE HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

        Defendant, THE HOME DEPOT U.S.A., INC., (“Home Depot”), by and

  through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and

  1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this

  Honorable Court the action filed in the 17th Judicial Circuit in and for Broward

  County, Florida, Case No. CACE-21-014049 with full reservation of rights,

  exceptions, and defenses, and states in support thereof:

                                   I.        BACKGROUND

        1.     On or about July 2, 2021, Rina Rodriguez, (“Plaintiff”), commenced the

  instant action by filing a Complaint in the 17th Judicial Circuit Court in and for

  Broward County, Florida. See Complaint attached as Exhibit “A.”

        2.     The Complaint was served on Home Depot on July 15, 2021.                See

  Summons attached as Exhibit “B.”




                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 2 of 10


         3.     Plaintiff asserts generally that Home Depot maintained its premises in

  a negligent manner, resulting in Plaintiff’s alleged incident. See Ex. “A.”

         4.     The Complaint also generally alleges that this is an action for damages

  exceeding $30,000.00. Id. at ¶ 1.

         5.     On April 8, 2021, Plaintiff provided her Demand with medical bills and

  records related to treatment Plaintiff received related to the subject incident.

  Plaintiff’s demand totaled $246,547.00, over three times the amount in controversy

  requirement. See Plaintiff’s Demand Letter attached as Ex. “C” 1.

         6.     This matter is removable based on diversity of citizenship of the parties,

  and because the amount in controversy is in excess of $75,000.00, based on Plaintiff’s

  demand to settle the case, exclusive of interest, attorney’s fees, and costs.

         7.     Home Depot attaches hereto, and makes a part of this notice, a copy of

  the process, pleadings, and other papers filed in the 17th Judicial Circuit Court in

  and for Broward County, Florida together with a docket sheet from the Clerk of the

  Court. See State Court Filings attached as Exhibit “D.”

         8.     Home Depot reserves the right to raise all defenses and objections in

  this action after the action is removed to this Court.

                                 II.      REMOVAL IS TIMELY

         9.     In accordance with 28 U.S.C. § 1446(b)(3), Home Depot files this Notice

  of Removal within thirty (30) days of the date that the matter became removable (the




  1 The medical records referenced within the demand are not attached to this Motion to prevent any
  sensitive medical information from entering the public domain. These records will be made
  available to the Court upon request.
                                                       2

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 3 of 10


  date of service of the Complaint on Home Depot was July 15, 2021, less than 30 days

  from the date the instant Notice of Removal was filed).

        10.    Venue exists in the United States District Court for the Southern

  District of Florida, Fort Lauderdale Division, because the 17th Judicial Circuit Court

  in and for Broward County, Florida (where the state court case is venued) is located

  within the United States District Court for the Southern District of Florida, Fort

  Lauderdale Division.

        III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

         11.   Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

        A.     Citizenship of HOME DEPOT U.S.A., INC.

        12.    Home Depot U.S.A., Inc. is a foreign corporation which is, and was at

  the time the above captioned case was filed in State Court, a “citizen” of Georgia and

  Delaware.

        13.    Home Depot U.S.A., Inc. is, and was at the time of filing the Complaint,

  an incorporated entity under the laws of the State of Delaware.                      See Delaware

  Division of Corporations Detail bv Entity Name attached as Exhibit “E.”

        14.    Home Depot U.S.A., Inc., at the time the Complaint was filed and

  currently, is a corporation that lawfully does business in numerous states but was

  not, and is not, incorporated in any state other than the State of Delaware.
                                                    3

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 4 of 10


        15.    The principal place of business for Home Depot U.S.A., Inc. is, and was

  at the time of filing the Complaint, Atlanta, Georgia.

        16.    At no time material has Home Depot U.S.A., Inc., been a citizen of

  Florida. See Florida Department of State, Division of Corporations, Detail by Entity

  Name attached as Exhibit “F.”

        B.     Citizenship of the Plaintiff, Rina Rodriguez

        17.    Plaintiff, Rina Rodriguez, was at all times material to this action a

  resident of Broward County, Florida. Although Plaintiff’s Complaint does not

  specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s

  residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

  diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

  Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        18.    Here, Plaintiff alleges she is a resident of Broward County, Florida. See

  Ex. “A” at ¶ 2. Plaintiff’s Broward County, Florida residence is prima facie evidence

  of her domicile, which is equivalent to citizenship for purposes of establishing

  diversity. See Katz, 2009 WL 1532129 at *3.

        19.    Further, Home Depo submits the Declaration of Helene Baum,

  who performed a comprehensive background search on the Plaintiff. Based

  on the information contained within the declaration as to the length of

  Plaintiff’s residence in the state of Florida (specifically, Broward County),

  Plaintiff’s Florida Driver’s License, Plaintiff’s Florida vehicle registration,

  Plaintiff’s Florida voter’s registration, amongst other factors contained

                                                     4

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 5 of 10


  therein, supports Home Depot’s assertion that Plaintiff, in fact, does intend to

  remain in the state of Florida.              The executed Declaration of Helene Baum is

  attached as Ex. “G.”

        20.      Based on the Declaration of Ms. Baum, It is evident that Plaintiff

  intends to remain in Florida as:

        • The Plaintiff’s residential history reflects that she has resided in

              Broward County, Florida since 1997. Id.

        • The Plaintiff possesses a current Florida Driver’s License, and has

              vehicles with Florida Tag Numbers registered to her residence under

              her name. Id.

        • The Plaintiff has been an active registered Florida voter since

              2006. Id.

        • The Plaintiff does not own any real estate properties in the State of

              Delaware or Georgia. More specifically, the Plaintiff has never had

              any contacts, through residence history, property records search,

              driver’s license history, or voter records search in either the states of

              Delaware or Georgia. Id.

        21.      For purposes of diversity jurisdiction, the citizenship of an

  individual is determined by domicile, which is established by residence plus

  intent to remain there indefinitely.                      Miss. Bank of Choctaw Indians v.

  Holyfield, 490 U.S. 30, 48 (1989);                 Travaglio v. Am. Exp. Co., 735 F3d 1266,

                                                        5

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 6 of 10


  1268 (11th Cir. 2013) (“Citizenship is the equivalent of domicile for the

  purposes of determining diversity”). A person’s domicile is the place of her

  true fixed, and permanent home and principal establishment, and to which

  she has intention of returning whenever he is absent therefrom. Gabriel v. G2

  Secure Staff, LLC, 225 F. Supp. 3d 1370, 2016 U.S. Dist. LEXIS 181113 AT *2

  (S.D. Fla. 2016).

        22.   In determining domicile, a court should consider both positive

  evidence and presumptions. See Jones v. Law Firm of Hill and Ponton, 141 F.

  Supp. 2d 1349, 1355 (M.D. Fla 2001). One presumption is that the state in

  which a person resides at any given time is also that person’s domicile. Id.

  Factors frequently taken into account when assessing the domicile of a party

  include: the party’s current residence, payment of taxes, voter registration and

  voting practices; driver’s license and automobile registration; situs of personal

  and real property; location of brokerage and bank accounts; membership in

  clubs, churches, fraternal organizations and other associations. See Taylor v.

  Anz Heritage Church Fin. Inc., No. 10-cv-559-Orl-31GJK, 2010 U.S. Dist.

  LEXIS 83351, at *2 (M.D. Fla July 19, 2010). Federal courts have held that

  “[t]he objective facts bearing on an individual’s entire course of conduct

  determine domicile for diversity jurisdiction purposes.” Jones, 141 F. Supp. 2d

  at 1355. (internal quotation marks omitted). No single factor is conclusive;

  instead, the Court looks to the “totality of evidence.” Id.

                                                    6

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 7 of 10


         23.   In this matter, Plaintiff has resided in the state of Florida since at

  least 1997. See Dec. of Helene Marlowe attached as Ex. “G.” The Plaintiff’s

  residential history reflects that she has resided Broward County since 1997.

  Id. Further, the Plaintiff currently owns a vehicle, which has an active Florida

  Registration and is registered to the Plaintiff and to her current address in

  Davie, Florida. Id. More importantly, the Plaintiff has never had any contacts,

  through residence history, property records search, driver’s license history, or

  voter records search in either the states of Delaware or Georgia. Id.

         24.   Based on the above, the totality of the circumstances surrounding

  Plaintiff’s domicile in the state of Florida clearly demonstrate her intent to

  remain in the state. See Taylor, 2010 U.S. Dist. LEXIS 83351, at *2. As such,

  Home Depot respectfully submits that by providing the sworn statement of an

  investigator it has met its burden of proof of demonstrating Plaintiff’s

  citizenship in the state of Florida.

                        IV.      AMOUNT IN CONTROVERSY

         25.   The amount in controversy in this lawsuit clearly exceeds $75,000.00.

  Although Plaintiff’s Complaint does not specify an amount in controversy other than

  the state court $30,000.00 jurisdictional minimum, it is clear from Plaintiff’s demand

  that the Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court

  of $75,000.00 as Plaintiff has valued the case at over $240,000 and has demanded

  $246,547.00 to settle the case, over three times the jurisdictional limit. See Exhibit

  “C”;   Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009)
                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 8 of 10


  (concluding the defendant met its jurisdictional burden of establishing the amount in

  controversy based on the medical records received from the plaintiff); see also

  Alshakanbeh v. Food Lion, LLC, No. 3:06-cv-1094-J-12HTS, 2007 U.S. Dist. LEXIS

  20746 at **7-8 (M.D. Fla. March 23, 2007) (Used past and future medical costs to

  determine the amount in controversy exceeded $75,000.00);                            Mirras v. Time

  Insurance Co., 578 F.Supp.2d 1351 (M.D. Fla. 2008) (Considered past medical

  expenses to determine the amount in controversy).

        26.    “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

        27.    Plaintiff’s demand sufficiently and conclusively establishes by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. For example,

  in Katz v. J.C. Penney Corp., this Court concluded that the removing defendant

  properly established the amount in controversy by addressing information received

  from Plaintiff’s demand package. Katz, 2009 WL 1532129 at 4.
                                                    8

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 9 of 10


        28.    Accordingly, Home Depot has shown by a preponderance of the evidence

  that the amount in controversy exceeds the jurisdictional minimum, rendering

  removal proper.

                                     V.       CONCLUSION

        Because the parties are citizens of different states, and because the amount in

  controversy exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of

  interest, fees, and costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441

  and 1446. Upon filing of this Notice of Removal, Home Depot will promptly give

  written notice to Plaintiff and to the Clerk of the Circuit Court for the 17th Judicial

  Circuit in and for Broward County, Florida.

        WHEREFORE, Defendant, HOME DEPOT U.S.A, INC., respectfully requests

  the Notice of Removal be accepted as good and sufficient as required by law, and that

  the aforesaid action, case number Case No.: CACE-21-014049 be removed to the

  United States District Court for the Southern District of Florida, Fort Lauderdale

  Division, and that this Court assume full and complete jurisdiction thereof and issue

  all necessary orders and grant all general equitable relief to which Home Depot is

  entitled.


        Dated: August 13, 2021


                          [SIGNATURE ON THE NEXT PAGE]




                                                     9

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:21-cv-61683-JEM Document 1 Entered on FLSD Docket 08/13/2021 Page 10 of 10


                                                 Respectfully submitted,

                                                 /s/Jennifer Miller Brooks
                                                 Jennifer Miller, Esq.
                                                 Florida Bar No.: 124656
                                                 jmiller@hamiltonmillerlaw.com
                                                 Francesco DeMeo
                                                 Florida Bar No. 0092345
                                                 fdemeo@hamiltonmillerlaw.com
                                                 HAMILTON, MILLER & BIRTHISEL, LLP
                                                 Attorneys for Defendant
                                                 150 Southeast Second Avenue, Suite 1200
                                                 Miami, Florida 33131-2332
                                                 Telephone: (305) 379-3686
                                                 Facsimile: (305) 379-3690

                               CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on August 13, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using CM/EFC. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are authorized to receive

  electronically Notices of Electronic Filing.

                                                          /s/ Jennifer Miller Brooks
                                                          Jennifer Miller

                                         SERVICE LIST


  SCHOEPP LAW, P.A.
  Counsel for Plaintiff
  1221 Brickell Avenue, Suite 900
  Miami, Florida 33131
  Phone: (305) 347-5120
  Fax: (305) 347-5120
  By: /s/ Christian F. Schoepp
  CHRISTIAN F. SCHOEPP
  Florida Bar No. 1022434
                                                    10

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
